DETAILED ACTION
This is response to Application 17/273,283 filed on 03/03/2021 in which claims 1-4, 6, 8-11, 13, 15-18, 20, 22-25 and 27 are presented for examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 3, 4, 6, 10, 11, 13, 17, 18, 20, 24, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0300889 A1).

2.  Regarding claims 8 and 22, Lee teaches a data transmission method, comprising:
receiving a packaged Packet Data Convergence Protocol, PDCP, Protocol Data Unit, PDU, sent by a sending end; and
decompressing an Radio Resource Control, RRC, message in the packaged PDCP PDU to obtain an original RRC message when determining that the RRC message in the packaged PDCP PDU is a compressed RRC message (Figure 2 Paragraphs [0012] and [0013] decompressed RRC message; PDCP).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0300889 A1) in view of Raina et al. (US 2016/0142518 A1). 

3. Regarding claims 1 and 15, Lee teaches a data transmission method and data transmission device (Figure 2), comprising:
compressing an original Radio Resource Control, RRC, message 
packaging a compressed RRC message into a Packet Data Convergence Protocol, PDCP, Protocol Data Unit, PDU; and
sending a packaged PDCP PDU to a receiving end (Figure 2 Paragraphs [0012] and [0013] compressed RRC message; PDCP).
Lee does not explicitly disclose when determining that a length of the original RRC message exceeds a preset threshold.
Raina teaches when determining that a length of the original RRC message exceeds a preset threshold (Paragraphs [0020] and [0021] compression control; determining amount of available resources is below a threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide when determining that a length of the original RRC message exceeds a preset threshold as taught by Raina in the system of Lee for exchanging information related to compression configuration see abstract of Raina.

Claims 2, 9, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0300889 A1) in view of Raina et al. (US 2016/0142518 A1) in view of Yi et al. (US 2020/0187050 A1).

4. Regarding claims 2 and 16, Lee in view of Raina does not explicitly disclose wherein the preset threshold is less than or equal to a maximum length of data carried by the PDCP PDU.
Yi teaches wherein the preset threshold is less than or equal to a maximum length of data carried by the PDCP PDU (Yi, Paragraphs [0075] and [0092] PDCP PDUS; predetermined threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the preset threshold is less than or equal to a maximum length of data carried by the PDCP PDU as taught by Yi in the system of Lee in view of Raina for indicating the size of the data available for transmission see abstract of Yi. 

5.  Regarding claims 9 and 23, Lee does not explicitly disclose wherein a length of the original RRC message exceeds a preset threshold, 
Lee does not explicitly disclose wherein a length of the original RRC message exceeds a preset threshold.
Raina teaches when determining that a length of the original RRC message exceeds a preset threshold (Paragraphs [0020] and [0021] compression control; determine amount of available resources is below a threshold).

Lee in view of Raina does not explicitly disclose wherein the preset threshold is less than or equal to a maximum length of data carried by the PDCP PDU.
Yi teaches wherein the preset threshold is less than or equal to a maximum length of data carried by the PDCP PDU (Yi, Paragraphs [0075] and [0092] PDCP PDUS; predetermined threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the preset threshold is less than or equal to a maximum length of data carried by the PDCP PDU as taught by Yi in the system of Lee in view of Raina for indicating the size of the data available for transmission see abstract of Yi. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Kim et al. (US 2019/0090156 A1)
Pani et al. (US 2017/0094560 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.